Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-30 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 03/17/2021.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 8, 11-15, 19-20, 22-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. US Pub 2021/0360702, claiming foreign application priority 2020-05-18 (hereinafter “Jang”), and in view of Rastegardoost et al. US Pub 2020/0229157 (hereinafter “Rastegardoost”). 
Regarding claim 1
Jang discloses a method for wireless communication (“Referring to FIG. 1A, a wireless communication system may include a plurality of ENBs 1a-05, 1a-10, 1a-15, and 1a-20, a mobility management entity (MME) 1a-20, and a serving-gateway (S-GW) 1a-30. A UE (or terminal) 1a-35 may access an external network through the ENB 1a-05, 1a-10, 1a-15, or 1a-20, and the S-GW 1a-30.” [0069]; Fig. 1A) at a user equipment (UE) (i.e. “UE 1c-03” in Fig. 1C), comprising:
receiving a first indication of a first set of random access occasions (i.e. “PRACH occasion 1c-30” in Fig. 1C) associated with a synchronization signal block (i.e. “SSB #1 1c-23” in fig. 1C) that corresponds with a first receive beam (i.e. “beam #1 1c-13” in Fig. 1C) of a base station (i.e. “BS 1c-01” in Fig. 1C; “Referring to FIG. 1C, the UE 1c-03 may receive SSB #1 1c-23 transmitted by using beam #1 1c-13… Upon reception of SIB1, the UE 1c-03 may identify a total number of SSBs transmitted by the BS 1c-01 and may identify a location of a physical random access channel (PRACH) occasion (in FIG. 1C, a scenario in which a PRACH occasion is allocated every 1 ms is assumed: from PRACH occasions 1c-30 to 1c-39) in which random access may be performed to transition to the connected mode state (more precisely, in which a preamble that is a physical signal specially designed for uplink synchronization may be transmitted). In addition, based on information of SIB1, the UE 1c-03 may determine which PRACH occasion among the PRACH occasions 1c-30 to 1c-39 is mapped to which SSB index.” [0084]);
receiving a second indication of a second set of random access occasions (i.e. “PRACH occasion 1c-31 to 1c-39” in Fig. 1C) that are each associated with a respective receive beam  (i.e. “beam #1 1c-11”, “beam #1 1c-13”, “beam #1 1c-15”, “beam #1 1c-17” in Fig. 1C) of a set of receive beams of the base station (“Accordingly, the UE 1c-03 may detect locations of PRACH occasions 1c-32 and 1c-33 for SSB #1 1c-21, and accordingly, may transmit a random access preamble in the earliest PRACH occasion (e.g., PRACH occasion 1c-32) at the current time point among the PRACH occasions 1-32 and 1c-33 corresponding to SSB #1 1c-21. Because the BS 1c-01 received the preamble in the PRACH occasion 1c-32, the BS 1c-01 may identify that the UE 1c-03 has transmitted the preamble by selecting SSB #1 1c-21, and accordingly, data may be transmitted and received through a beam corresponding to SSB #1 1c-21 when subsequent random access is performed.” [0085]), each receive beam of the set of receive beams spatially overlapping a portion of the first receive beam (see overlapped beams in Fig. 1C); and
Jang discloses a selected random access occasion of the second set of random access occasions (i.e. “PRACH occasion 1c-31 to 1c-39” in Fig. 1C) but does not specifically teach transmitting a random access message using a selected random access occasion of the second set of random access occasions.
In an analogous art, Rastegardoost explicitly discloses transmitting a random access message (i.e. Msg1) using a selected random access occasion of the second set of random access occasions (“A UE may perform one or more Msg1 1220 transmissions by transmitting the selected random access preamble. For example, if a UE selects an SS block and is configured with an association between one or more PRACH occasions and one or more SS blocks, the UE may determine an PRACH occasion from one or more PRACH occasions (in another word, selecting a random access occasion from a different/second set of occasions (i.e. from one or more PRACH occasions)) corresponding to a selected SS block.” [0280] and furthermore “The wireless device may select a second RO from the at least one RO. The one of the one or more ROs is the second RO. The wireless device may transmit the preamble via the second RO.” [0391]). Rastegardoost does not randomly select a random access occasion of the second set of random access occasions. Instead the UE selects a second set of occasions that is mapped to a specific SS block. Also the selection of a second set of occasions for use is determined in the transmitted preamble (“A wireless device may determine a first PRACH occasion for transmitting a first preamble. The wireless device may determine a random access-radio network temporary identifier (e.g., RA-RNTI) associated with the first PRACH occasion. The a random access-radio network temporary identifier may be, among other things, a function of at least one of PRACH symbol, and a slot index of a PRACH occasion in a system frame, and a frequency index of the PRACH occasion in frequency domain, and an uplink carrier index.” [0324]). Jang already teaches multiple random access occasion sets (i.e. “PRACH occasion 1c-31 to 1c-39 in Fig. 1C), including a first (1c-31), second (1c-32) etc. random occasions sets. Jang does not teach using these occasions sets to transmit a random access message. Rastegardoost cures this deficiency by using an occasion from one or more sets of occasions (Implying there are first set, second set, etc.) to transmit the random access message (i.e. preamble).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jang’s method for matching a plurality of random access occasions with a plurality of SSBs and respective beams  to include Rastegardoost’s method for performing different random access procedures, in order to efficiently transmit/receive random access occasions in different random access procedures (Rastegardoost [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Rastegardoost’s method for performing different random access procedures into Jang’s method for matching a plurality of random access occasions with a plurality of SSBs and respective beams since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Jang, as modified by Rastegardoost, previously discloses the method of claim 1, wherein transmitting the random access message comprises:
Jang further discloses transmitting the random access message as an initial random access message of a two-step random access procedure or a four-step random access procedure (“The at least one processor may be further configured to determine to perform a 2-step random access procedure when the terminal receives, from the BS, both resource information for 4-step random access and resource information for 2-step random access and first reference signal received power (RSRP) of downlink pathloss reference signal is above a first RSRP threshold configured by the BS, the terminal receives, from the BS, the resource information for 2-step random access and does not receive the resource information for 4-step random access, or the reconfiguration with synchronization includes dedicated resource information for contention-free 2-step random access.” [0012]).

Regarding claim 3
Jang, as modified by Rastegardoost, previously discloses the method of claim 1, further comprising:
Jang further discloses transmitting the random access message using one of the first set of random access occasions (“In operation 1d-11, the UE 1d-01 may select a PRACH according to FIG. 1C described above and transmit a random access preamble to the PRACH, for access to the NB 1d-03. According to an embodiment of the disclosure, one or more UEs simultaneously transmit a random access preamble by using a PRACH resource.” [0090]; Fig. 1D);
determining that the UE failed to receive a random access response associated with the transmission of the random access message using the one of the first set of random access occasions (“the UE 1e-01 may determine that RAR reception has been successful and determine that the random access procedure has been successfully completed.” [0109]); and
Rastegardoost further discloses determining to transmit the random access message using the selected random access occasion of the second set of random access occasions (“The wireless device may select a second RO from the at least one RO. The one of the one or more ROs is the second RO. The wireless device may transmit the preamble via the second RO.” [0391]; [0249]) based at least in part on the failure to receive the random access response (“if any, a set of one or more random access preambles for beam failure recovery request and corresponding PRACH resource(s)” [0276]).

Regarding claim 4
Jang, as modified by Rastegardoost, previously discloses the method of claim 1, further comprising:
Rastegardoost further discloses receiving, from the base station, a threshold for a reception metric (e.g. “RSRP threshold”) of the synchronization signal block (“If a base station configures a UE with one or more contention free PRACH resources associated with SS blocks and at least one SS block with a RSRP above a first RSRP threshold amongst associated SS blocks is available, the UE may select the at least one SS block and select a random access preamble corresponding to the at least one SS block.” [0279]); and
determining to transmit the random access message using the selected random access occasion of the second set of random access occasions (i.e. PRACH resources) based at least in part on whether the reception metric of the synchronization signal block satisfies the threshold (“For example, a UE may receive, from a base station, a random access preamble index via PDCCH or RRC for a contention free random access procedure. If a base station does not configure a UE with at least one contention free PRACH resource associated with SS blocks or CSI-RS, the UE may select a random access preamble index. If a base station configures a UE with one or more contention free PRACH resources associated with SS blocks and at least one SS block with a RSRP above a first RSRP threshold amongst associated SS blocks is available, the UE may select the at least one SS block and select a random access preamble corresponding to the at least one SS block. If a base station configures a UE with one or more contention free PRACH resources associated with CSI-RSs and at least one CSI-RS with a RSRP above a second RSPR threshold amongst the associated CSI-RSs is available, the UE may select the at least one CSI-RS and select a random access preamble corresponding to the at least one CSI-RS.” [0279]).

Regarding claim 8
Jang, as modified by Rastegardoost, previously discloses the method of claim 1, further comprising:
Jang further discloses determining that the UE failed to receive a random access response message associated with the transmission of the random access message using the selected random access occasion of the second set of random access occasions (“the UE 1e-01 may determine that RAR reception has been successful and determine that the random access procedure has been successfully completed.” [0109]); and
Rastegardoost further discloses transmitting, based at least in part on the failure to receive the random access response message (as taught by Jang), a second (e.g. “P-1 procedure 910”, “P-2 procedure 920”, “P-3 procedure 930” in Fig. 9B) random access message (“For beamforming at a wireless device 110, a wireless device 110 may sweep a set of different Rx beams. In an example, a P-2 procedure 920 may be used to enable a wireless device 110 to measure one or more Tx beams associated with a base station 120 to possibly change a first set of Tx beams associated with a base station 120.” [0249]) using a second random access occasion of the second set of random access occasions (“The wireless device may select a second RO from the at least one RO. The one of the one or more ROs is the second RO. The wireless device may transmit the preamble via the second RO. The wireless device may map the one or more ROs to the one or more downlink reference signals.” [0391]), the second random access occasion associated with a different receive beam of the set of receive beams than the selected random access occasion (“A P-2 procedure 920 may be performed on a possibly smaller set of beams for beam refinement than in the P-1 procedure 910. A P-2 procedure 920 may be a special case of a P-1 procedure 910.” [0249]; see procedures “P2-920” and “P3-930” in Fig. 9B).

Regarding claim 11
Jang discloses a method for wireless communication (“Referring to FIG. 1A, a wireless communication system may include a plurality of ENBs 1a-05, 1a-10, 1a-15, and 1a-20, a mobility management entity (MME) 1a-20, and a serving-gateway (S-GW) 1a-30. A UE (or terminal) 1a-35 may access an external network through the ENB 1a-05, 1a-10, 1a-15, or 1a-20, and the S-GW 1a-30.” [0069]; Fig. 1A) at a base station (i.e. “ENB 1a-05, 1a-10, 1a-15, or 1a-20” in Fig. 1A) , comprising:
transmitting a first indication of a first set of random access occasions associated with a synchronization signal block that corresponds with a first receive beam of the base station;
transmitting a second indication of a second set of random access occasions that are each associated with a respective receive beam of a set of receive beams of the base station, each receive beam of the set of receive beams spatially overlapping a portion of the first receive beam; and
receiving, from a user equipment (UE) and using a second receive beam from the set of receive beams, a random access message using a selected random access occasion of the second set of random access occasions.
The scope and subject matter of method claim 11 are reciprocal to the scope and subject matter of the method as claimed in claim 1. Therefore method claim 11 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 12
The method of claim 11, wherein receiving the random access message comprises:
receiving the random access message as an initial random access message of a two-step random access procedure or a four-step random access procedure.
The scope and subject matter of method claim 12 are reciprocal to the scope and subject matter of the method as claimed in claim 2. Therefore method claim 12 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 13
Jang, as modified by Rastegardoost, previously discloses the method of claim 11, further comprising:
Rastegardoost further discloses monitoring for the random access message using a second random access occasion (“The wireless device may select a second RO from the at least one RO. The one of the one or more ROs is the second RO. The wireless device may transmit the preamble via the second RO.” [0391]) that precedes the selected random access occasion (“The base station may transmit the first downlink reference signal (e.g., the first SSB and/or the first DCI and/or the first CSI-RS) via the first beam. For example, the first beam and the second beam may be paired. The second beam may be associated with a reception of the one or more downlink reference signals (e.g. SSBs).” [0374]), the monitoring using a third receive beam from the set of receive beams (i.e. “P-3 930 procedure” in Fig. 9B) that is associated with the second random access occasion (“second RO” [0391]),
determining that the base station has failed to receive the random access message using the second random access occasion (“if any, a time window to monitor RA response(s), a time window to monitor response(s) on beam failure recovery request” [0276]); and
monitoring for the random access message using the selected random access occasion using the second receive beam based at least in part on failing to receive the random access message using the second random access occasion (“For beam failure recovery request, a base station may configure a UE with a different time window (e.g., bfr-ResponseWindow) to monitor response on beam failure recovery request.” [0281]).

Regarding claim 14
Jang, as modified by Rastegardoost, previously discloses the method of claim 11, further comprising:
Rastegardoost further discloses transmitting a threshold (i.e. “RSRP threshold”) for the UE to use as a basis for transmitting using the second set of random access occasions (“If a base station configures a UE with one or more contention free PRACH resources associated with SS blocks and at least one SS block with a RSRP above a first RSRP threshold amongst associated SS blocks is available, the UE may select the at least one SS block and select a random access preamble corresponding to the at least one SS block.” [0279]).

Regarding claim 15
The method of claim 14, wherein the threshold is for a reception metric of the synchronization signal block.
The scope and subject matter of method claim 15 are similar to the scope and subject matter as claimed in method claim 4. Therefore method claim 15 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 19
The method of claim 11, further comprising: transmitting, based at least in part on receiving the random access message, a random access response message to the UE using the second receive beam of the set of receive beams.
The scope and subject matter of method claim 19 are similar to the scope and subject matter as claimed in method claim 8. Therefore method claim 19 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 20
Jang, as modified by Rastegardoost, previously discloses the method of claim 11, further comprising:
Jang further discloses transmitting a third indication of a third set of random access occasions (i.e. “PRACH Occasion 1c-31” in Fig. 1C) associated with a second synchronization signal block (i.e. “SSB 1c-27” in Fig. 1C) that corresponds with a third receive beam of the base station (i.e. “beam 1c-15” in Fig. 1C);
transmitting a fourth indication of a fourth set of random access occasions (i.e. “PRACH Occasion 1c-32” in Fig. 1C) that are each associated with a respective receive beam (e.g. “beam 1c-17” in Fig. 1C) of a second set of receive beams, each receive beam of the second set of receive beams at least partially overlapping the third receive beam (for example, overlapped beams 1c-15 and beam 1c-17 in Fig. 1C).

Regarding claim 22
Rastegardoost discloses an apparatus for wireless communication at a user equipment (UE) (“wireless device 110” in Fig. 3; [0206]), comprising: 
a processor (“processor 314” in Fig. 3; [0206]); 
memory (“memory 315” in Fig. 3; [0206]) coupled with the processor; and
 instructions stored in the memory and executable by the processor to cause the apparatus to: receive a first indication of a first set of random access occasions associated with a synchronization signal block that corresponds with a first receive beam of a base station; receive a second indication of a second set of random access occasions that are each associated with a respective receive beam of a set of receive beams of the base station, each receive beam of the set of receive beams spatially overlapping a portion of the first receive beam; and transmit a random access message using a selected random access occasion of the second set of random access occasions.
The scope and subject matter of apparatus claim 22 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 22 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 23
The apparatus of claim 22, wherein the instructions to transmit the random access message are executable by the processor to cause the apparatus to: transmit the random access message as an initial random access message of a two-step random access procedure or a four-step random access procedure.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 23 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 24
The apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: transmit the random access message using one of the first set of random access occasions; determine that the UE failed to receive a random access response associated with the transmission of the random access message using the one of the first set of random access occasions; and determine to transmit the random access message using the selected random access occasion of the second set of random access occasions based at least in part on the failure to receive the random access response.
The scope and subject matter of apparatus claim 24 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 24 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 25
The apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: receive, from the base station, a threshold for a reception metric of the synchronization signal block; and determine to transmit the random access message using the selected random access occasion of the second set of random access occasions based at least in part on whether the reception metric of the synchronization signal block satisfies the threshold.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 25 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 27
Rastegardoost discloses an apparatus for wireless communication at a base station (“base station 120A” in Fig. 3; [0193]), comprising: 
a processor (“processor 321A” in Fig. 3; [0193]); 
memory (“memory 322A” in Fig. 3; [0193]) coupled with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to: transmit a first indication of a first set of random access occasions associated with a synchronization signal block that corresponds with a first receive beam of the base station; transmit a second indication of a second set of random access occasions that are each associated with a respective receive beam of a set of receive beams of the base station, each receive beam of the set of receive beams spatially overlapping a portion of the first receive beam; and receive, from a user equipment (UE) and using a second receive beam from the set of receive beams, a random access message using a selected random access occasion of the second set of random access occasions.
The scope and subject matter of apparatus claim 27 is drawn to the apparatus of using the corresponding method claimed in claim 11. Therefore apparatus claim 27 corresponds to method claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Regarding claim 28
The apparatus of claim 27, wherein the instructions to receive the random access message are executable by the processor to cause the apparatus to: 
receive the random access message as an initial random access message of a two-step random access procedure or a four-step random access procedure.
The scope and subject matter of apparatus claim 28 is drawn to the apparatus of using the corresponding method claimed in claim 12. Therefore apparatus claim 28 corresponds to method claim 12 and is rejected for the same reasons of obviousness as used in claim 12 rejection above.

Regarding claim 29
The apparatus of claim 27, wherein the instructions are further executable by the processor to cause the apparatus to:
monitor for the random access message using a second random access occasion that precedes the selected random access occasion, the monitoring using a third receive beam from the set of receive beams that is associated with the second random access occasion
determine that the base station has failed to receive the random access message using the second random access occasion; and
monitor for the random access message using the selected random access occasion using the second receive beam based at least in part on failing to receive the random access message using the second random access occasion.
The scope and subject matter of apparatus claim 29 is drawn to the apparatus of using the corresponding method claimed in claim 13. Therefore apparatus claim 29 corresponds to method claim 13 and is rejected for the same reasons of obviousness as used in claim 13 rejection above.

Regarding claim 30
The apparatus of claim 27, wherein the instructions are further executable by the processor to cause the apparatus to:
transmit a threshold for the UE to use as a basis for transmitting using the second set of random access occasion
The scope and subject matter of apparatus claim 30 is drawn to the apparatus of using the corresponding method claimed in claim 14. Therefore apparatus claim 30 corresponds to method claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Claims 5-7, 9, 16-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, in view of Rastegardoost, and further in view of Tang et al. US Pub 2020/0145080 (hereinafter “Tang”). 
Regarding claim 5
Jang, as modified by Rastegardoost, previously discloses the method of claim 4, 
Jang further discloses wherein the reception metric comprises a reference signal received power (RSRP) metric (“both resource information for 4-step random access and resource information for 2-step random access and first reference signal received power (RSRP) of downlink pathloss reference signal is above a first RSRP threshold configured by the BS” [0012]).
Rastegardoost further discloses wherein the reception metric comprises a reference signal received power (RSRP) metric (“Quality of a beam pair link may be defined as a reference signal received power (RSRP) value” [0243])
Jang and Rastegardoost do not specifically teach wherein the reception metric comprises a signal-to-interference-plus-noise (SINR) metric.
In an analogous art, Tang discloses wherein the reception metric comprises a reference signal received power (RSRP) metric or a signal-to-interference-plus-noise (SINR) metric (“the devices may select respective Tx and Rx beams so that the transmitting device's Tx beam points toward (e.g., aligns with) the receiving device's Rx beam. BM may be thought of as the process to select beams and maintain appropriate Tx and Rx beam selection to create a quality communication channel (e.g., as measured according to one or more of various metrics of signal strength and quality such as RSRP, RSRQ, SINR, SNR, CQI, etc.)” [0095]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jang’s method of operating discontinuous reception (DRX), as modified by Rastegardoost, to include Tang’s method for performing beam management procedures for next generation radio access technologies, in order to efficiently perform beam management procedure (Tang [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Tang’s method for performing beam management procedures for next generation radio access technologies into Jang’s method of operating discontinuous reception (DRX) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6
Jang, as modified by Rastegardoost, previously discloses the method of claim 1, further comprising:
Jang and Rastegardoost do not specifically teach receiving, from the base station, a threshold for a transmit power of the UE; and determining to transmit the random access message using the selected random access occasion of the second set of random access occasions based at least in part on whether the transmit power of the UE satisfies the threshold.
In an analogous art, Tang discloses receiving, from the base station (i.e. “network”), a threshold for a transmit power of the UE (“the UE may consider factors such as initial (or more generally past) transmission power levels, (e.g., which may have impacted measurements), network parameters (e.g., thresholds such as an RSRP delta threshold, etc.).” [0124]); and
determining to transmit the random access message using the selected random access occasion of the second set of random access occasions (as previously taught by Rastegardoost in claim 1 discussion) based at least in part on whether the transmit power of the UE satisfies the threshold (“For example, if a first beam has the best DL RSRP, but, due to an MPE or co-existence constraint, the first beam is constrained by a transmit power threshold, the UE may estimate the UL performance of the first beam using a transmit power within the transmit power threshold. Based on a comparison of the expected performance of the first beam (within the transmit power threshold) to a second beam (e.g., which may be constrained by a (same or different) transmit power threshold or may be unconstrained), the UE may select one of the first or second beam.” [0128]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jang’s method of operating discontinuous reception (DRX), as modified by Rastegardoost, to include Tang’s method for performing beam management procedures for next generation radio access technologies, in order to efficiently perform beam management procedure (Tang [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Tang’s method for performing beam management procedures for next generation radio access technologies into Jang’s method of operating discontinuous reception (DRX) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7
Jang, as modified by Rastegardoost and Tang, previously discloses the method of claim 6, 
Tang further discloses wherein the threshold comprises a maximum permissible exposure (MPE) threshold (“Maximum Permissible Exposure (MPE)—due to human safety reasons, a UE Tx beam may not be allowed to point to certain direction(s), or the maximum Tx power may be limited below certain threshold, e.g., in at least some directions. Thus, some Tx beams may be restricted, e.g., in Tx power.” [0106]; [0128]).

Regarding claim 9
Jang, as modified by Rastegardoost, previously discloses the method of claim 1,  
Jang further discloses the method further comprising: receiving, from the base station (i.e. “NB 1d-03” in Fig. ) based at least in part on transmitting the random access message, a random access response message (i.e. “RAR”, “Msg2”) associated with the second receive beam (“In operation 1d-21, when the NB 1d-03 receives the preamble, the NB 1d-03 may transmit, to the UE 1d-01, a corresponding random access response (hereinafter, referred to as an RAR) message (this is also referred to as Msg2).” [0091]).
	Jang and Rastegardoost do not specifically teach wherein the selected random access occasion is associated with a second receive beam that is narrower than the first receive beam.
	In an analogous art, Tang discloses wherein the selected random access occasion is associated with a second receive beam that is narrower than the first receive beam (“FIG. 14 illustrates a BS 102 using a beam 802 for both Tx and Rx with a UE 106. The UE 106 may use beam 804C for DL and 804A for UL. Beams 804C and 804D may have the same direction, but may have different widths. Thus, the wider beam 804D (i.e. “first receive beam”) may allow a lower transmit power (e.g., due to fewer antennas) than the more focused beam 804C. The narrower beam 804C (i.e. “second receive beam”) may offer higher performance” [0145]; Fig. 14).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jang’s method of operating discontinuous reception (DRX), as modified by Rastegardoost, to include Tang’s method for performing beam management procedures for next generation radio access technologies, in order to efficiently perform beam management procedure (Tang [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Tang’s method for performing beam management procedures for next generation radio access technologies into Jang’s method of operating discontinuous reception (DRX) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16
The method of claim 15, wherein the reception metric comprises a reference signal received power (RSRP) metric or a signal-to-interference-plus-noise (SINR) metric.
The scope and subject matter of method claim 16 are similar to the scope and subject matter as claimed in method claim 5. Therefore method claim 16 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 17
The method of claim 14, wherein the threshold is for a transmit power of the UE.
The scope and subject matter of method claim 17 are similar to the scope and subject matter as claimed in method claim 6. Therefore method claim 17 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 18
The method of claim 17, wherein the threshold comprises a maximum permissible exposure (MPE) threshold.
The scope and subject matter of method claim 18 are similar to the scope and subject matter as claimed in method claim 7. Therefore method claim 18 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 26
The apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: receive, from the base station, a threshold for a transmit power of the UE; and determine to transmit the random access message using the selected random access occasion of the second set of random access occasions based at least in part on whether the transmit power of the UE satisfies the threshold.
The scope and subject matter of apparatus claim 26 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 26 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jang, in view of Rastegardoost, and further in view of Abedini et al. US Pub 2021/0036762 (hereinafter “Abedini”). 
Regarding claim 10
Jang, as modified by Rastegardoost, previously discloses the method of claim 1, 
Jang and Rastegardoost do not specifically teach wherein the first indication and the second indication are included in remaining minimum system information associated with the synchronization signal block.
In an analogous art, Abedini discloses wherein the first indication (i.e. random access occasions; “the repeater 1430 may also be configured to monitor the ROs corresponding to its SSB/RMSI transmissions.” [0122]) and the second indication (i.e. “receive/RX beams”; “the repeater 1030 may receive each of the N repeated SSB/RMSI transmissions 1040 (transmitted by the gNB 1010 using beam b_m) on the same receive beam, amplify and forward each on a different transmit beam 1040′ (c_1 to c_N).” [0098]) are included in remaining minimum system information (i.e. RMSI) associated with the synchronization signal block (i.e. “SSB”).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jang’s method of operating discontinuous reception (DRX), as modified by Rastegardoost, to include Abedini’s method for generating and sending SSBs and monitoring for RACH-related transmissions, in order to efficiently support next generation radio access technologies (Abedini [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Abedini’s method for generating and sending SSBs and monitoring for RACH-related transmissions into Jang’s method of operating discontinuous reception (DRX) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jang, in view of Rastegardoost, and further in view of Guthmann et al. US Pub 2021/0297871 (hereinafter “Guthmann”). 
Regarding claim 21
Jang, as modified by Rastegardoost, previously discloses the method of claim 20, 
Jang and Rastegardoost do not specifically teach wherein the second set of receive beams comprises a different quantity of receive beams than the set of receive beams.
In an analogous art, Guthmann discloses wherein the second set of receive beams comprises a different quantity of receive beams than the set of receive beams (“The first set of reception beams may comprise a different number of beams than the second set. In general, the second set of reception beams may differ in at least one beam from the first set, e.g. having at least one beam more, and/or having at least one different beam.” [0011]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jang’s method of operating discontinuous reception (DRX), as modified by Rastegardoost, to include Guthmann’s method for switching from a first set of reception beams to a second set of reception beams, in order to efficiently support next generation radio access technologies (Guthmann [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Guthmann’s method for switching from a first set of reception beams to a second set of reception beams into Jang’s method of operating discontinuous reception (DRX) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411  

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411